DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This Office Action is in response to the application 17/112,751 filed on 12/04/2020.
         Claims 1-23 have been canceled. Claims 24-43 have been added and are pending in the application.

3.     Response to a Preliminary Amendment 
        With regard to Applicant's Remarks dated 12/24/2020: Preliminary amendment has been fully considered and is entered. Claims 1-23 have been canceled. Claims 24-43 have been added and are pending in the application. The claims in the instant application are different than those of the parent application or other related applications. The Applicant therefore rescinds any disclaimer of claim scope made in the parent application or any predecessor application in relation to the instant application. 

Priority
4.   Acknowledgment is made of Applicant's claim for domestic priority to this application is a CON of 15/279,351 09/28/2016 PAT 10862777.


Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.     Claims 24-26, 28, 30-33, 35, 37-40 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Lissack et al. (US 2015/0149611 A1); and further in view of  Lucas et al. (US 2016/0211988 A1).
        Regarding Claim 24, Lissack teaches a computer-implemented method, comprising: obtaining, via one or more programmatic interfaces from a client of a 
      a network connection performance threshold for generating a health event pertaining to connectivity between a first network and a second network ([paragraph 0078-0079, 0105, 0112-0113] describes obtaining from client regarding network connectivity threshold limits for providing health monitoring services (e.g. health event) which includes measured incoming and outgoing traffic rates, packet loss rates, packet throttling rates, and so on related to traffic flowing between two provider networks in two different geographical regions (e.g. first network and second network) or traffic flowing between provider network (e.g. fist network) and public internet link (e.g. second network)),
     wherein the first network comprises a virtual machine configured at a cloud computing environment ([paragraph 0030-0031] describes provider network (e.g. first network) includes a virtual machine in a cloud computing environment); 
      monitoring one or more metrics of network traffic between the first network and the second network ([paragraph 0031-0032, 0043] describes monitoring traffic patterns metrics such as the number of packets dropped during a time interval and the causes of the packet drops, latencies associated with packet delivery etc. between two provider networks in two different geographical regions (e.g. first network and second network); 
      providing an indication of a health event ([paragraph 0041, 0053, 0093] describes providing indication of health related messages (e.g. health event) to clients).
Lissack fails to teach wherein providing, based at least in part on comparing a metric of the one or more metrics with the network connection performance threshold, an indication of a health event.
    However, Lucas teaches wherein providing, based at least in part on comparing a metric of the one or more metrics with the network connection performance threshold, an indication of a health event ([paragraph 0016, 0031] describes collecting a network connection performance between first network such as internet link and second network such as MPLS network  [paragraph 0031-0032, 0051, 0053, 0072] describes providing an indication of network condition (e.g. health event) based on traffic flow analysis (e.g. comparing) related to performance metrics such as packet loss, bandwidth usage with network performance threshold, for example, analysis indicate that the video traffic may be sent via an Internet link (e.g. first network connection) to save on bandwidth costs, so long as the performance remains above a threshold level).
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lissack to include providing an indication of a health event based at least in part on comparing a metric of the one or more metrics with the network connection performance threshold as taught by Lucas. One ordinary skill in the art would be motivated to utilize the teachings of Lissack in the Lucas system in order to provide data indicative of one or more traffic requirements for network traffic ([paragraph 0012] in Lucas).

       Regarding claim 25, the combination of Lissack and Lucas teaches the computer-implemented method, wherein said monitoring the one or more metrics comprises: 
      causing a second set of network packets to be sent from the second agent to the first agent, in response to packets of the first set, wherein a particular metric of the one or more metrics is based at least in part on an analysis of the second set of network packets (Lissack: [paragraph 0029, 0033-0034,  0039-0040, 0060] describes in response to received data traffics from to the NCS 180A of the node (first agent) of network monitoring service, another data traffic packets (e.g. second set of network packets) sent from the NCS 180B of the node (second agent) of the network monitoring service to the NCS 180A of the node (first agent) of network monitoring service based on analysis of another data traffic packets (e.g. second set of network packets)).

    Regarding claim 26, the combination of Lissack and Lucas teaches the computer-implemented method, further comprising: automatically determining, at the network monitoring service, another threshold to be used to generate another health event, without obtaining the other threshold from a client of the network monitoring service (Lucas: [paragraph 0031-0032, 0065-0066] describes automatically determining at the network monitoring service that jitter threshold (e.g. another threshold) for the packets 
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lissack to include automatically determining, at the network monitoring service, another threshold to be used to generate another health event, without obtaining the other threshold from a client of the network monitoring service as taught by Lucas. One ordinary skill in the art would be motivated to utilize the teachings of Lissack in the Lucas system in order to determine whether the network performance for the traffic satisfies both the network intent ([paragraph 0051] in Lucas).

        Regarding claim 28, the combination of Lissack and Lucas teaches the computer-implemented method, wherein a metric of the one or more metrics comprises one or more of: (a) a latency metric, (b) a packet drop metric, (c) a request-response success rate, or (d) a metric indicating a variation in latency (Lissack: [paragraph 0032-0033, 0045] describes metrics includes latency requirement, the number of packets dropped during a time interval, the number of packets whose transmission was delayed due to enforcement of current bandwidth limits, the sizes of the packets etc.).

      Regarding claim 30, the combination of Lissack and Lucas teaches the computer-implemented method, wherein the second network comprises one or more resources at a premise of the client (Lissack: [paragraph 0031, 0086] describes clients may interact 


      Regarding claim 31, this claim contains limitations found within that of claim 24 and the same rationale to rejection is used except for the claim 31 a system, comprising: one or more computing devices; wherein the one or more computing devices include instructions that upon execution on or across the one or more computing devices cause the one or more computing devices to. In the combination, Lissack teaches a system, comprising: one or more computing devices; wherein the one or more computing devices include instructions that upon execution on or across the one or more computing devices cause the one or more computing devices to (Lissack: [paragraph 0042, 0127] describes a system  in which a centralized networking configuration service is implemented to manage network traffic at a plurality of nodes of a distributed computing environment which comprise one or more software and/or hardware modules in different embodiments, and may itself be implemented using a plurality of computing devices and computing device  may be a multiprocessor system including several processors capable of executing instructions).

      Regarding claim 32, the combination of Lissack and Lucas teaches the system, wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices further cause the one or more computing devices to: send a first set of request packets from a first agent of the 
      send a second set of network packets from the second agent to the first agent, in response to packets of the first set, wherein a particular metric of the one or more metrics is based at least in part on an analysis of the second set of network packets (Lissack: [paragraph 0029, 0033-0034,  0039-0040, 0060] describes in response to received data traffics from to the NCS 180A of the node (first agent) of network monitoring service, another data traffic packets (e.g. second set of network packets) sent from the NCS 180B of the node (second agent) of the network monitoring service to the NCS 180A of the node (first agent) of network monitoring service based on analysis of another data traffic packets (e.g. second set of network packets)).

       Regarding claim 33, this claim contains limitations found within that of claim 26 and the same rationale to rejection is used.

      Regarding claim 35, this claim contains limitations found within that of claim 28 and the same rationale to rejection is used.

      Regarding claim 37, the combination of Lissack and Lucas teaches the system, the system, wherein the second network comprises one or more resources at a premise 

      Regarding claim 38, this claim contains limitations found within that of claim 31 and the same rationale to rejection is used except for the claim 38 one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to: In the combination, Lissack teaches one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to (Lissack: [paragraph 0131] describes computer-accessible medium may include non-transitory storage media configured to store program instructions).

      Regarding claim 39, this claim contains limitations found within that of claim 32 and the same rationale to rejection is used.

      Regarding claim 40, this claim contains limitations found within that of claim 26 and the same rationale to rejection is used.

Regarding claim 42, this claim contains limitations found within that of claim 28 and the same rationale to rejection is used.

     Regarding claim 43, the combination of Lissack and Lucas teaches the one or more non-transitory computer-accessible storage media, wherein the indication of the health event is provided at least in part via a graphical user interface (Lissack: [paragraph 0041, 0053, 0093] describes providing health related messages to clients via a graphical user interface).

9.      Claim 27, 34 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lissack et al. (US 2015/0149611 A1); in view of  Lucas et al. (US 2016/0211988 A1); and further in view of Tapia et al. (US 2017/0019291 A1).
         Regarding Claim 27, Lissack and Lucas fails to teach the computer-implemented method, wherein said providing the indication of the health event is based at least in part on a result obtained from a machine learning algorithm.
      However, Tapia teaches the computer-implemented method, wherein said providing the indication of the health event is based at least in part on a result obtained from a machine learning algorithm ([paragraph 0062, 0074-0076] describes providing indication of health condition related to root cause for an issue affects network based on a results obtained using the machine learning algorithm).
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lissack /Lucas to include indication of the health event is based at least in part on a result 

       Regarding Claim 34, Lissack and Lucas fails to teach the system, wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices further cause the one or more computing devices to: obtain a result from a machine learning algorithm, wherein the indication of the health event is provided based at least in part on the result.
      However, Tapia teaches the system, wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices further cause the one or more computing devices to: obtain a result from a machine learning algorithm, wherein the indication of the health event is provided based at least in part on the result ([paragraph 0062, 0074-0076] describes providing indication of health condition related to root cause for an issue affects network based on a results obtained using the machine learning algorithm).
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lissack /Lucas to include indication of the health event is based at least in part on a result obtained from a machine learning algorithm as taught by Tapia. One ordinary skill in the art would be motivated to utilize the teachings of Lissack /Lucas in the Tapia system in 

    Regarding claim 41, this claim contains limitations found within that of claim 34 and the same rationale to rejection is used.

10.     Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lissack et al. (US 2015/0149611 A1); in view of  Lucas et al. (US 2016/0211988 A1); and further in view of Chang et al. (US 2017/0099188 A1).
         Regarding Claim 29, Lissack and Lucas fails to teach the computer-implemented method, wherein the one or more metrics of network traffic include a metric pertaining to packets transmitted using one or more of: (a) HTTP (HyperText Transfer Protocol) or (b) ICMP (Internet Control Message Protocol).
        However, Chang teaches the computer-implemented method, wherein the one or more metrics of network traffic include a metric pertaining to packets transmitted using one or more of: (a) HTTP (HyperText Transfer Protocol) or (b) ICMP (Internet Control Message Protocol) ([paragraph 0031, 0039-0040] describes metrics of network traffic between private network and public network includes packet transmitted using HTTP/HTTPS (HyperText Transfer Protocol)).
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lissack /Lucas to include a metric pertaining to packets transmitted using one or more of: (a) HTTP (HyperText Transfer Protocol) or (b) ICMP (Internet Control Message Protocol) 

    Regarding claim 36, this claim contains limitations found within that of claim 29 and the same rationale to rejection is used.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Spieser et al., US 2015/0188780 A1, method for monitoring traffic in a communications system.
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459